 In the Matter of CALIFORNIA WALNUT GROWERS ASSOCIATIONandWAL-NUT WORKERS UNION, LOCAL 92 OF UNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICACases Nos. C-762 and R-816.-Decided December 00, 1939Walnut Marketing Industry--Employer:cooperative marketing association-Employee Status:employees of walnut shelling plants which are owned andoperated by cooperative walnut growers marketing association not employed asagriculturallaborers-Interference,Restraint, and Coercion-Company-Dom-inated Union:solicitation for membership in by supervisory employees ; recogni-tion of and closed-shop contract with at a time when respondent had before it,uninvestigated, rival membership claims and demands of outside union ; ordered,disestablished-Closed-ShopContract:with company-dominated union, abro-gated-Discrimination:discharge in accordance with closed-shop contract ofeight employees who refused to join inside union ; responsibility of respondentfor forcible ejection from plant property of seven of these employees, after theirreinstatement, by employee members of inside union; second discharge of theeightemployees-Reinstatement:ordered-BackPay:awarded, period of oneemployee's disability excluded in computing amountof-Investigation of Repre-sentatives:controversy concerning representation of employees : refusal to recog-nize petitioning union-UnitAppropriate for Collective Bargaining:productionand maintenance employees at two shelling plants excluding clerical, office,and supervisory employees-ElectionOrdered:at a time in future to be deter-mined by Board.Mr. David Sokol,andMr. William R. Walsh,for the Board.Farrcand & Slosso'nbyMr. Edward E. Tuttle,of Los Angeles,Calif., for the respondent.Gallager,Wirin d Johnson,byMr. Leo GallagerandMr. A. L.Wirin,of Los Angeles, Calif., for the Walnut Workers Union.Mr. Jack L. Powellof Los Angeles, Calif., for the EmployeesAssociation.Mr. Clyde Thomas,of Los Angeles, Calif., for the Intervenor, E. C.Kimball.Miss Margaret M. Farmer,of counsel to the Board.i The nameof the Walnut Workers Unionwas incorrectly designated in the captions inCases Nos. C-762and R-816.Duringthe course of the hearing a motion was granted toconform the pleadings to the proof.18 N. L. R. B., No. 69.493 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 21, 1937, United Cannery, Agricultural, Packing andAlliedWorkers of America filed with the Regional Director for theTwenty-first Region (Los Angeles, California) charges in behalf ofWalnut Workers Union, Local 92 of United Cannery, Agricultural,Packing and Allied Workers of America, herein called the WalnutWorkers Union, alleging that California Walnut Growers Association(Los Angeles, California), herein called the respondent, had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnOctober 12, 1937, the Walnut Workers Union amended said chargesto include an allegation that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (2)of the Act, and on October 13 and 14, 1937, further amended saidcharges to include allegations that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section8 (3) of the Act.On September 25, 1937, the Walnut Workers Union filed with theRegional Director a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of therespondent employed at its Los Angeles Plants Nos. 1 and 2 2 andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On October 20, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation and di-rected the Regional Director to conduct it and to provide for anappropriate hearing upon due notice and, acting pursuant to ArticleII, Section 37 (b), and Article III, Section 10 (c) (2), of the Rulesand Regulations, further ordered that the representation proceedingand the proceeding with respect to the alleged unfair labor practicesbe consolidated for the purpose of hearing and that one record of thehearing be made.2The instant proceedings are exclusively concerned with the employees at these twoplants.All references hereinafter to the respondent's employees are limited to this group. CALIFORNIA WALNUT GROWERS ASSOCIATION495On November 8, 1937, the Board, by the Regional Director, issuedits complaint against the respondent alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the Act. Copies of the complaint with accompany-ing notice of hearing were duly served upon the respondent, upon theWalnut Workers Union, and upon California Walnut Growers Em-ployees Association, herein called the Employees Association, a labororganization.As to the unfair labor practices, the complaint allegedin substance: (1) that on or about September 1, 1937, the respondentcaused to be organized the Employees Association, rendered clerical,financial, and other support thereto and further aided it by enteringinto a closed-shop agreement with it; (2) that by the terms of saidagreement the respondent recognized the Employees Association asexclusive bargaining representative for all employees in Los AngelesShelling Plants 1 and 2 although said organization was not at the timeof its recognition such representative within the meaning of the Act;(3) that on or about October 13, 1937, the respondent discharged andhas since refused to reinstate Lucille King, Helen Metkovich, EvaDzida, Pauline Metkovich, Sara Rivera, and Alice Stupin and onOctober 14, 1937, discharged and has since refused to reinstate NancyPeinado and Angela Cobas for the reason that each of these eightemployees joined and assisted the Walnut Workers Union and refusedto join the Employees Association; (4) that by the foregoing acts andby threatening its employees with loss of employment if they failed tojoin the Employees Association, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act.On November 12, 1937, before the hearing convened, E. C. Kimball,an individual member of the respondent Association, herein referredto as the Intervenor, petitioned and obtained from the United StatesDistrict Court, Southern District of California, a restraining ordercommanding the Board and its agents to desist from further pro-ceeding in this matter.Accordingly, the Regional Director orderedthe hearing to be adjourned indefinitely.On February 14, 1938, saidCourt dismissed the bill of complaint supporting the restrainingorder.Upon amended charges duly filed on behalf of the Walnut WorkersUnion, the Regional Director issued an amended complaint datedFebruary 21, 1938, supplementing the original complaint by the addi-tion of the names of officers and agents through whom the respondentwas alleged to have aided the Employees Association.Copies of theamended complaint and accompanying notice of hearing were dulyserved upon the respondent, upon the Walnut Workers Union, andupon the, Employees Association.The respondent filed an answer 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the amended complaint in which it admitted entering into aclosed-shop contract with the Employees Association but denied theallegations of unfair labor practices and alleged as affirmativedefenses (1) that on the date upon which the collective bargainingagreement was entered into the Employees Association representedamajority of the employees in an appropriate unit and (2) thatthe employees in said unit are agricultural laborers.The Intervenorfiled with the Regional Director a motion to dismiss the complainton the ground that the respondent's employees are agriculturallaborers and that their work does not affect commerce within themeaning of the Act, and also filed a motion for leave to intervenein the proceedings for the limited purpose of contesting the juris-diction of the Board.The Regional Director denied the motion todismiss the complaint and granted the motion for leave to intervene.The Employees Association filed with the Regional Director a peti-tion to intervene in the proceedings and an answer to the amendedcomplaint.,,The Regional Director denied the petition on the groundthat the Employees Association was already a party to the proceed-ings.The Regional Director's ground for denying the petition tointervene was erroneous.'The Board hereby overrules his rulingand grants the petition to intervene,name pro taw.Inasmuch asthe Employees Association has consistently been treated as a partythroughout the proceeding, the ruling hereby overruled entailed noprejudicial error.Pursuant to notice, a hearing was held in Los Angeles, California,on March 3 to 14, and May 9 to 19, 1938, before Thomas H. Kennedy,the Trial Examiner duly designated by the Board.The Board, therespondent, theWalnut Workers Union, the Employees Association,and the Intervenor were represented by counsel and participated inthe hearing.On March 14, 1938, the hearing was postponed pendingan attempted settlement of the case by,, stipulation.On March29, 1938, upon further amended charges duly filed by the WalnutWorkers Union, the Regional Director issued a second amendedcomplaint incorporating the allegations of the amended complaintand additionally alleging in substance that on or about March14, 1938, the respondent reinstated the employees named in thecomplaint pursuant to a tentative stipulation entered into by theparties, but that on or about March 22, 1938, it restrained saidemployees from entering its plants and has since refused them rein-statement.Answers to the second amended complaint were filed bythe respondent and by the Employees Association.On April 21,8 The answer filed March 3, 1938,is erroneously described in its text as an answer to"the fourth amended complaint."' See Article II, Section 19, of NationalLaborRelations Board Rules and Regulations-Series 1, as amended. CALIFORNIA WALNUT GROWERS ASSOCIATION4971938, upon an amendment to the fifth amended charge filed bytheWalnut Workers Union, the Regional Director issued an amend-ment to the second amended complaint alleging that on or aboutSeptember 21, 1937, the respondent refused to bargain with theWalnutWorkers Union, although theWalnutWorkersUnionrepresented a majority of the respondent's employees within anappropriate unit.On May 9, 1938, pursuant to notice, the hearingwas resumed and continued from May 9 to 14 and from May 16 to 19,inclusive.During the entire hearing, full opportunity to be heard,to examine and cross-examine witnesses, and to produce evidencebearing upon the issues was afforded all parties.During the hearingand at the close of the Board's case, counsel for the respondent andcounsel for the Employees Association moved to dismiss the petitionon the ground that no question of representation existed and movedto dismiss the complaint on the ground that the Board lacked juris-diction over the respondent.At the close of the hearing, counselfor the respondent renewed his motion to dismiss the complaint andcounsel for the Intervenor renewed a similar motion filed prior tothe hearing.The Trial Examiner denied the motions to dismiss thecomplaint.He denied the motions to dismiss the petition on theground that he lacked authority to grant said motions. Counselfor the Walnut Workers Union moved to be permitted to withdrawits amendment to the fifth amended charge alleging a violation ofSection 8 (5) of the Act.The Trial Examiner granted this motionand, upon motion of counsel for the Board, dismissed the amend-ment to the second amended complaint which alleged a violation ofSection 8 (5) of the Act. A motion of counsel for the WalnutWorkers Union to amend the petition by interlineation to excludemale employees, and supervisory, clerical and office employees fromthe unit and a motion of counsel for the Board to conform thepleadings to the proof were granted.The Trial Examiner also maderulings on other motions and on the admission of evidence.TheBoard has reviewed all rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On July 7, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all parties, in whichhe found that the respondent had engaged in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the Act.He recommended thatthe respondent cease and desist therefrom, withdraw all recognitionfrom and completely disestablish the Employees Association as acollective bargaining agent of its employees, offer full reinstatementwith back pay to the eight employees named in the complaint, andtake certain other action to remedy the situation brought about by 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsunfair labor practices.Exceptions to the Intermediate Reportand briefs were filed by the respondent and by the Intervenor.Arequest to be heard by the Board upon written briefs in lieu of oralargument was filed by the respondent.The Board has considered the exceptions to the IntermediateReport and the briefs filed by the parties, and, except as the excep-tions are consistent with the findings, conclusions, and order setforth below, finds them to be without merit:Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCaliforniaWalnut Growers Association, a corporation organizedunder the cooperative marketing laws of California, with its principalplace of business in Los Angeles, California, is engaged in the busi-ness of marketing the annual walnut crops of approximately 8,300growers located throughout the State of California.The growersare grouped into local cooperative associations which operate packinghouses known as Locals.5The Locals receive the entire crops oftheir association members, process and pack them, and deliver themto the respondent for marketing.The relationships between growerand Local, and between Local and the respondent, known as Central,are governed by written agreements.The membership of the re-spondent is composed of one representative from each Local.Thepolicies of the respondent are controlled by a Board of Directorschosen from among the members. The agreement between the re-spondent and the Locals establishes the former as the general agentof each Local in all matters concerning the marketing of the crop.By the terms of this agreement, the respondent agrees to buy fromthe Locals all the walnuts controlled by them and is authorized topool the walnuts thus received and to grade and resell them at timesand under conditions determined by it.Each shipment of walnutsismade from the Local to the respondent in the name of the respond-ent as both consignor and consignee, and the bill of lading is deliveredto the respondent.The respondent owns and operates in Los Angeles a large ware-house and cold storage plant where it receives and stores, and whenceit ships walnuts in the shell, and the two shelling plants involved inthe present proceedings where it prepares shelled walnuts for market.In addition to marketing the walnuts of its members, the respondentacts as agent for the Walnut Control Board and for the CaliforniaOSeveral large individual ranches which are members of the respondentoperate theirown packing houses.These packing houses are also known as Locals. CALIFORNIA WALNUT GROWERS ASSOCIATION499Walnut Control Board in the sale of walnuts annually acquired bythem.'During the season of 1936 the respondent marketed, through brok-ers located in practically every State in the United States, unshelledwalnuts to the value of $6,389,171 and shelled walnuts to the valueof $3,184,030.Of its 1936 crops, 93 per cent in value of unshelledwalnuts and 77.21 per cent in value of shelled walnuts 7 were soldand shipped outside the State of California.The respondent employs approximately 1250 employees in its twoshelling plants.H. THE APPLICATION OF THE ACT TO SHELLING PLANT EMPLOYEESAt its shelling plants the respondent prepares for market thosewalnuts which, because they are culls," or because they have beenacquired as surplus by the Walnut Control Boards, either Federal orState, and thus removed by operation of law from the domestic mar-ket for unshelled walnuts, must be shelled to be merchantable.9The shelling operations, which are similar at the two plants, maybe described as follows : the walnuts are first fed into large crackingmachines which crack the shells without destroying the kernels; thecracked nuts are then carried in cartons by employees called "han-dlers" to bins located above long tables occupied by "pickers"; the"pickers,"women employees working by hand, draw the crackednuts from the bins, separate the kernels from the shells, grade thesekernels as to size and color by placing each individual walnut meatin one of several containers depending upon its grade, and placingthe debris in a different container.Each picker has a separate setof such containers.When the pickers' containers or "cups" are fullthey are picked up by a "forelady" or "supervisor" and by "checkers"and carried to the ends of the pickers' tables where the kernels areweighed, the poundage recorded, and the records sent to the time-keeping office.The kernels are then placed in large wooden boxeswhich are taken to the grading department by handlers.When the6 The Secretary of Agriculture,in accordance with provisions of the Agricultural Adjust-mentAct, 7 U. S. C. A. ¢608 c(6) (D) (E), and the Director of Agriculture of the Stateof California,pursuant to provisions of the Agricultural Code of California,1933, asamended 1937,1300.15 b (1), annually determine a certain percentage of the walnut cropto be surplus and unmarketable as unshelled walnuts in the domestic market.TheWalnut Control Board and the CaliforniaWalnut ControlBoard, acting on orders of theSecretary and Directorrespectively,acquire and sell this surplus either in foreign coun-tries or as shelled walnuts in the domestic market.The two Boards have the same per-sonnel and act concurrently.7It was stipulated at the hearingthat the 1937crop would approximate the 1936 cropin size and that in 1937 approximately 70 per cent of the walnuts shelled would be soldoutside the State of California.8A cull is a walnut which, because of some imperfection such as a mouldy kernel or anadhering hull, does not meet the Federal,State, or Association standard of quality forwalnuts in the shell.8 See footnote 6. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickers' debris containers are full, the contents are allowed to dropinto bins by "shell girls" who examine the contents to see that thepickers have not included too many edible meats in the debris. Inthe grading department the kernels are carried to grading tableswhere they are placed upon conveyor belts whichpassbefore em-ployees called "graders," who inspect and regrade them; the kernelsare then cleaned, packed in cardboard or tin containers, and sent tothe respondent's warehouse where they are stored or shipped to cus-tomers.Kernels obtained from culls which are shelled by Localsand by individual growers are graded at the respondent's tables andmingled with the respondent's stock.In determining, for the purpose of this case, whether these em-ployees are "agricultural laborers" within the meaning of Section2 (3) of the Act, and therefore excluded from the operation of theAct,10 we consider especially the following facts.The respondent is a federation of walnut packing houseassocia-tions engaged not in farming, but in the commercial enterprise ofmarketing walnuts; the respondent takes no hand in the growing ofthe crop.The individual grower relinquishes title to his crop uponits delivery to the packing association.The subsequent marketingof the crop by the respondent is an enterprise entirely distinct fromfarming, an enterprise over which the individual grower has nodirect control and in which he has no direct interest.The employeesof the respondent in its processing plants have no contact with thegrower or with the producing farms. Their operationsare per-formed in a plant wholly owned and operated by the respondentand located within the City of Los Angeles. Their duties, likethose of workers in industrial mass production plants, are highlyspecialized.Each employee has one task to perform which consti-tutes but one step in the total operation of processing the nut.Thework of the crackers and graders is coordinated with the operation ofthe cracking machines and the grading belts.We conclude that under these circumstances the shelling operationsof the respondent are industrial, not agricultural, in nature, and thatthey are incidental to the commercial enterprise of marketing thecrop.We find that the employees of the respondentare not "agri-cultural laborers"- within the meaning of the Act.1110 Section 2 (3) of the Act states that the definition of the word"employee"as used inthe Act "shallnot include any individual employed as an agricultural laborer . . .u we have heldthat packing-shed workers handling perishable commodities are notexempt from the operation of the Act.Cf.Matter of American Fruit Growers Inc., et al.andFruit&Vegetable Workers Sub-Local of#191, U. C. A. P. A. W. A., C. I.0., 10 N. L.R. B. 316;Matter of North Whittier Heights Citrus AssociationandCitrus Packing HouseWorkers Local No. 21091,10 N. L. R.B. 1269;Matter of George G. Averill,et al.andFresh Fruit & Vegetable Workers Union,Local 78, C.1.0., 13 N. L. It.B. 411;Matterof'G+rower-Shipper VegetableAssociation ofCentral California,et al.andFruit and Vege-tableWorkers Union of California,No. 18211,15N.L.R.B,322.We consider the CALIFORNIA WALNUT GROWERS ASSOCIATION501M. THE ORGANIZATIONSINVOLVEDWalnut Workers Union, Local 92 of United Cannery, Agricul-tural, Packing and Allied Workers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, ap-parently admitting to its membership all women employees of therespondent in the classifications of grader and picker in its LosAngeles Shelling Plants Nos. 1 and 2, except clerical and officeworkers and employees with the power to hire, discharge, or makerecommendations relative to employment.CaliforniaWalnut Growers Employees Association is an unaffil-iated labor organization admitting to its membership all employeesof the respondent at its Los Angeles Shelling Plants Nos. 1 and 2.IV. THE UNFAIR LABOR PRACTICESA. Domination of the Employees Association1.The formation and growth of the two unionsDuring the summer of 1937 the American Federation of Labor,herein called the A. F. of L., unsuccessfully attempted to organizethe shelling plant employees of the respondent.The extent of thisactivity does not appear from the record.That it attracted the atten-tion of the respondent is shown by the fact that Cowan, the assistantsales manager in charge of shelling operations, spoke to certain em-ployees concerning union activity during July or August of that year.Cowan testified that he spoke cautiously, that "there was very littletalking that [he] did about unions, that is, any unions, for the reasonsthat [he] also read the Act."The Committee for Industrial Organization, herein called theC. I. 0., began organizational activities in the plants early in Sep-tember.On the evening of September 7 both the A. F. of L. and theC. I. O. held mass meetings for plant employees.The A. F. of L.gathering aroused little interest and the A. F. of L. organizer foundit impossible to secure the signatures of enough prospective membersto warrant the organization of a local.The C. I. O. meeting, on theother hand, was well attended and the proposal of the organizerthat a C. I. O. local be formed was well received.The group votedto apply for a charter.A campaign for membership was immedi-ately undertaken, and interest in the organization grew so rapidlythat the first rally of the new group held on September 9, 2 daysafter its initial meeting, was attended by between 300 and 400 plantemployees.About the middle of September the new organizationdefinition of agricultural labor contained in the recently passed amendments to the Social'Security Act (Public No. 379, 76th Congress,1st Session,Chapter 666,Section 209 (1)(4)) inapplicable to the National Labor Relations Act. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas granted a certificate of affiliation by the United Cannery, Agri-cultural, Packing and Allied Workers of America (a C. I. O. affili-ate) in which it was designated as Walnut Workers Union, Local 92of that organization.The organizational activity of the C. I. O. and the rapid growthof its new local did not go unchallenged.Early in September 1937several shelling-plant employees requested Clyde Thomas, the attor-ney representing the Intervenor, to aid them in the formation of an"inside" union.Thomas referred them to Jack Powell, an attorneyof his acquaintance, and Powell agreed to assist them.Petitionsdesignating certain individuals as exclusive bargaining agents for thesigner and containing an agreement that the signer would "be boundby the bylaws and articles of incorporation of the corporation if any"were immediately prepared and circulated in the plant.Headquar-ters for the prospective organization were established in a warehouseacross the street from Plant No. 1.On the morning of September 10, the morning following the firstlarge and successful rally of the Walnut Workers Union, a numberof employees of the respondent, interchangeably designated as "fore-ladies" and "supervisors," 12 entered actively into the membershipdrive of the proposed "inside" organization.During the day these"supervisors" informed the employees that a meeting was to be heldimmediately after working hours in the warehouse across the streetfrom Plant No. 1 and requested that they attend it. Some of the"supervisors" added to these instructions the information that thepurpose of the meeting was to organize a "company" or "house"union and the advice that it would be all right for the employeesto "sign up" for membership in it.A number of employees testi-fied that they experienced their first contact with the EmployeesAssociation in obeying these instructions.At the meeting thus ad-vertised, the employees who attended listened to a bitter denuncia-tion of the C. I. O. by Powell and an explanation of the advantagesof a union limited in membership to the respondent's employees.Under Powell's leadership, the group decided to form an "inside"organization to be known as the California Walnut Growers Employ-ees Association, and the leaders announced the names of officers.OnSeptember 20 the organization adopted a constitution and bylawswhich Powell had drafted and which he presented for their consid-eration.Membership lists were compiled by members of the organ-ization who wrote down upon sheets of paper the names of those em-ployees who indicated orally at the organization meetings or at othertimes their desire to be members of the new union.The period be-tween September 10 and October 4 was marked by intensive and un-12 The term "supervisor"and the term"forelady" are used indiscriminately by therespondentto refer to employees charged with the supervision of the pickers' tables. CALIFORNIA WALNUT GROWERS ASSOCIATION503restrictedmembership drives by both organizations.However, theEmployees Association had the advantage of the active aid of fore-ladies.These foreladies were tireless in their efforts during workinghours to persuade individual members of the Walnut Workers Unionto change their union affiliation.Specific instances of this solicita-tion appear in the record.Alice Stupin, vice president of the Wal-nutWorkers and an employee of 14 years' experience with the re-spondent was told by her supervisor that she had "lost her goodname with the company" because of her activity in behalf of theWalnut Workers Union ; and was urged by a second supervisor tolead her coworkers into the Employees Association.Another em-ployee was informed by a supervisor that if the C. I. O. should "win"in the plant, the respondent would close the plant and hire Japanesewho would work in other factories.A third was asked by the headforelady how long she intended to wear her C. I. O. button.Litera-ture denouncing the C. I. O. was distributed both in and outside theplant.Hostility between the two groups had become so acute bySeptember 20 that Cowan, the assistant sales manager, called thepolice to forestall a riot.The respondent was fully aware of the general union activity inthe plant. Stevens, the superintendent of the two plants, was informedby his two head foremen that the union activity of the employees wascausing a decrease in production.Stevens relayed this informationtoWebber, the secretary of the respondent, and to Cowan and wasinstructed by them to forbid his foremen to engage in such activity.Stevens. warned his foremen not to talk of union matters with theemployees, but did not interfere in any way with the activity of thesupervisors.The respondent admitted the partisan character of such activityon the part of the supervisors but disclaimed responsibility for it onthe ground that these employees were in reality not supervisors butmerely inspectors, enjoying all the rights of ordinary employees to joinand assist labor organizations.The respondent contended that by theissuing of orders to the foremen to refrain from union activity it fullydischarged its duty under the Act to maintain a policy of strict neu-trality toward both unions.We cannot agree with this contention.The record shows that the supervisors, of whom there are approxi-mately 23 in the 2 plants, are responsible for the maintenance of theproper standards of work among the pickers.One supervisor andusually one checker, who may be described as an assistant supervisor,are assigned to each table of approximately 56 pickers. It is theirduty to see that the bins over the tables are filled with nuts, to carrythe pickers' filled cups 'of kernels to the end of the tables, to emptyand weigh the contents and to return the cups to the pickers.They233020-41-vof. 13-33 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDare charged with the primary duty of maintaining order and initiatedisciplinary action by reporting infractions of plant rules to the headforelady or to her superiors.Testimony of employees and of thehead foreman of Plant No. 1 shows that the employees felt that theforeladies represented the interests of the management.The respond-ent further contended that the supervisors cannot be considered mem-bers of their supervisory staff because they are not empowered to hireor discharge employees or to make recommendations as to dismissals.We cannot believe that a superintendent and 6 foremen exerciseexclusive supervision over 1000 pickers and graders and pass upontheir merits without the aid or advice of those in the intermediatepositions.13In any event the respondent, by designating the indi-viduals in question as supervisors and foreladies, has represented themto its employees as persons of supervisory rank.The respondent contends in its brief that union activity, threats,and coercion on the part of any forelady could not constitute an unfairlabor practice on the part of the respondent because said foreladieswere at the time of such activity members of the Employees Associa-tion.We have considered this contention elsewhere and found it tobe without merit.We said inMatter of Ward Baking CompanyandCommittee for Industrial Organization,14We are of the opinion, moreover, that the respondent is notrelieved from responsibility for the union activity of its super-visory employees by virtue of membership of such employees ina labor organization.A corporate employer in its relations toits ordinary employees necessarily acts through and must be heldresponsible for the acts of its supervisory employees.Wheresuch employees actively interfere with one labor organizationand promote another, the employer itself must be deemed tohave engaged in such interference and promotion.We find that the foreladies and supervisors are supervisory em-ployees of the respondent and that their activities in behalf of theEmployees Association, hereinabove discussed, are attributable to therespondent.13 SeeMatterofM. Lowenstein&Sons,Inc.andBookkeepers'. Stenographers' andAccountants'Union, LocalNo. 16, United Officeand ProfessionalWorkers ofAmerica,C. I. 0.; M. Lowenstein&Sons, Inc.andTextileWorkers'Organizing Committee, LocalNo. 65, C.I.0.;M. Lowenstein&Sons, Inc.andUnitedWholesaleEmployeesof N. Y.,6 N. L. R. B. 216 at 225;Matter ofAmerican Manufacturing Company et al.andTextileWorkers Organizing Committee, C. I.0., 5 N.L. R. B. 443, 106F. (2d) 61, C. C. A. 2).14 8 N.L.R. B. 558 at565.See alsoMatter of TennesseeCopper Companyand A. F.of L. FederalUnion No. 21164,9 N. L. R. B. 117 at 119 ;Matter of Mount VernonCar Manu-facturing Company et al.andLocalLodge 1756,Amalgamated Association of Iron, Steel &Tin Workersof NorthAmerica,affiliatedwith the Committee for Industrial Organization,11 N. L.It.B. 500. CALIFORNIA WALNUT GROWERS ASSOCIATION5052.The demands for recognition as bargaining agent and theclosed-shop contractOn September 21, 1937, the board of directors and attorney of theEmployees Association, in a conference with Webber, Cowan, and theattorney for the respondent, asserted that it represented a majorityof the respondent's employees, requested recognition as exclusive col-lective bargaining agent for the plants, and presented a demand fora closed shop and certain demands concerning wages and other workingconditions.Webber stated that before dealing with the organizationitwould be necessary for him to ascertain the accuracy of its claimsof representation.Upon discovering that no proof of its claims hadbeen brought to the conference, Webber took the initiative in seekingsuch proof by instructing the auditor of the respondent "to contactthe (Employees Association) in some way, get a list to satisfy him-self" that the Employees Association did in fact represent a majorityof the plant employees.Immediately following the conference with the Employees Asso-ciation,Webber conferred with a committee representing the WalnutWorkers Union.That organization claimed that it represented about800 of the approximately 1250 plant employees and offered to produceits records for the respondent's inspection. It demanded that it berecognized as the collective bargaining agent for its members andpresented for the respondent's consideration a contract embodying suchrecognition.Webber told the committee that he could not and wouldnot agree to certain provisions of the contract without instructionsfrom the respondent's board of directors.He also commented thatthere were evidently duplications in the membership rolls of the Wal-nut Workers Union and the Employees Association and promised topresent the matter of recognition to the board of directors at its nextmeeting, scheduled for September 28.On the afternoon of the day of the two conferences, the auditor ofthe respondent was handed the "sign-up" lists of the Employees Asso-ciation and requested by Webber to check the names thereon againstthe respondent's pay roll.Although the lists did not bear the signa-tures of individual employees and contained no internal evidence oftheir authenticity, neitherWebber nor the auditor inquired into themethods of their compilation.15Webber knew at that time of therivalmembership claims of the Walnut Workers Union, yet he didnot ask to see the records of the Walnut Workers Union nor did hemake any attempt to ascertain how many duplications occurred inthe membership rolls of the two organizations.He testified that `.`wess As has been explained above in SectionIII, A 1, theselists were compiled by membersof the Employees Association,who wrote thereon thenames of theemployeeswho orallyexpressed a wish to become members of the organization. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDnaturally made no investigation because we had no list of members."Inasmuch as Webber himself initiated the investigation of the Em-ployees Association's membership claims, we regard both his actionsand his words in this connection as indicative that he favored thatorganization over the Walnut Workers Union.On the following morning, September 22, the auditor informedWebber that the Employees Association lists contained the names of855 of the respondent's 1238 employees.Webber immediately recog-nized the Employees Association as exclusive bargaining representativefor both plants and notified both unions of his action.Negotiationswith the Employees Association were promptly entered into and re-sulted in substantial agreement by September 28 on all the organiza-tion's demands except its demand for a closed shop.Webber agreedto present the demand for a closed shop to the board of directors.The executive committee of the respondent's board of directors,composed of its president and its two vice presidents, and augmentedupon this occasion by the general manager and the director repre-senting the largest Local, met on September 28.Webber informedthis group that an investigation of the claims of the Employees As-sociation had shown that this organization represented the majorityof the resondent's employees; that consequently he had recognized theorganization as the exclusive collective bargaining representative forthe shelling plants and had entered into negotiations with it for a col-lective bargaining agreement; that since the negotiation committee ofthe association insisted upon its demand for a closed-shop provisionin the agreement, a demand to which he had refused to accede, he waspresenting the problem of a closed shop to the committee for its con-sideration and for its advice and instruction. It is not clear from therecord to what extent Webber informed the committee of the claimsof the Walnut Workers Union.He apparently mentioned the chargethat had been filed with the Regional Director and according to amember of the committee, stated that "there was some C. I. O. mem-bership organization he thought in the organization but he didn'tknow how much." He did not, however, inform the committee thattheWalnut Workers Union had filed a petition with the RegionalDirector, that the Walnut Workers Union sought recognition as bar-gaining representative for its members only or that the contract whichit had presented for the respondent's consideration did not containa closed-shop provision. It is clear from the record that the committeeneither discussed nor investigated either the claims or the requests oftheWalnut Workers Union. Several days after the committee hadadjourned, Webber was informed by one of its members that a major-ity of the committee had decided that it would be expedient to grant a CALIFORNIA WALNUT GROWERS ASSOCIATION507modified closed shop to the Employees Association and was instructedto sign a contractembodyingsuch a provision.1GNews that the Employees Association had been granted a closedshop spread through the plants on October 1. The supervisors whohad been so zealous in recruiting members for the Employees Associa-tion now told the employees at their tables that it would be necessaryto join the Employees Association in order to retain their jobs.Muchof this activity occurred between October 1 and 4, prior to the actualsigning of the contract.The employees were officially notified of therespondent's recognition of the Employees Association as exclusivecollective bargaining agent for the plants and of the closed-shop pro-vision of the contract between this organization and the respondent bynotices posted on the plant bulletin board on October 4 and by slipsenclosed in the pay envelopes on October 9. The respondent stated inthese notices that it would be necessary for all employees who wishedto retain their employment to become members of the EmployeesAssociation by October 11 in Plant No. 2 and by October 12 in PlantNo. 1.All but eight employees joined the Employees Association,many simultaneously retaining theirmembership in theWalnutWorkers Union.We find that by the action of its supervisors in working actively inbehalf of the Employees Association, by its refusal and failure to con-sider the membership claims of the Walnut Workers Union while atthe same time accepting without adequate proof similar claims of theEmployees Association, by its recognition of the Employees Associa-tion as exclusive bargaining agent under the conditions herein setforth, and by its execution of a closed-shop contract with this organ-ization the respondent dominated and interfered with the formationand administration of the Employees Association, and contributed19 Section II of the contract between the respondent and the Employees Associationcontains the following qualified closed-shop provisions :Every employee at Los Angeles Shelling Plants Nos. One and Two of CaliforniaWalnut Growers Association shall be a member of California Walnut Growers Em-ployees Association,subject to the following qualifications :(a)When such employee has complied with the by-laws as to membership in saidEmployees Association or has made application to said Employees Association formembership,and withintwenty-four hours after employment becomes a memberthereof.(b)Employees now on the pay-roll shall have until the close of business October11, 1937 in Plant No.2 and until the close of business October 12,1937 in PlantNo. 1 to become members of said Employees Association.(c)The Employer may, for any pay-roll week, employ workers not to exceed tenper-cent(10%) of the entire pay-roll at said Los Angeles Shelling Plants Nos.One and Two, who are not members of the Employees Association.Webber testified that clause(c) above was introduced at his insistence in order to avoidcontroversy concerning the union membership of employees of the respondent whosework centers in but who are not employees of the shelling plants,such as the paymaster,watchmen,and clerks who make up the pay rolls and keep the plant records. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport to it, thereby interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed under Section 7 ofthe Act.We find that the Employees Association is a labor organizationwhich has been assisted by the respondent's unfair labor practices.Since the contract of October 4 was entered into with an organizationso assisted, it is not within the proviso of Section 8 (3) 17 of the Actand is, therefore, clearly invalid.'8B. Discrimination in regard to hire and tenure or employment1.The events of October 1937Eight women employees in the picking and grading departmentsrefused to become members of the Employees Association.Of theseeight, six were excluded from the plant on the morning of October 13,and the remaining two on the morning of October 14. 19All six ofthe employees who were excluded on October 13 testified that Stevenstold them individually that they could not enter the plant.Three ofthem testified further that he urged them to join the EmployeesAssociation in order that they might be permitted to work.Stevensdenied speaking to any of these employees.However, we are satisfied,and we find, that their testimony is substantially correct.During theafternoon of October 13 several of these employees, together withDorothy Ray, the organizer for the Walnut Workers Union,. soughta conference with Webber.Webber refused to discuss labor problemswith Ray but informed the employees that they had not been dis-charged.He called their attention to the notices which they had beengiven of the closed-shop agreement between the respondent and theEmployees Association and expressed the hope that they would takethe steps which they knew to be necessary in order to retain their em-17The proviso to Section 8 (3) herein referred to is as follows :...nothing in this Act . . . shall preclude an employer from making an agreementwith a labor organization(not established,maintained,or assisted by any actiondefined in this Act as an unfair labor practice)to require as a condition of employ-ment membership therein, if such labor organization is the representative of theemployees,as provided in section 9 (a), in the appropriate collective bargainingunit covered by such agreement when made.18 SeeMatter of National Electric Products CorporationandUnited Electrical and RadioWorkersofAmerica, Local No.609, 3 N. L.R. B. 475;Matter of Lenoa,Shoe Company, Inc.andUnited Shoe Workers of ,America,affiliated with the Committee for Industrial Organi-zation, 4 N.L. R. B. 372;Matter of Missouri-Arkansas Coach Lines,Inc.andThe Brother-hood of Railroad Trainmen,7N. L. R.B. 186;Matter of Jefferson Electric CompanyandUnited Electrical and Radio Workers of America, 8N. L. R. B. 284.19Lucile King, Helen Metkovich,Eva Dzida,Pauline lietkovich,Alice Stupin,and SaraRivera were excluded from Plant No. 1 on October 13.Angela Cobas,who was absent onOctober 13,was excluded from Plant No. 1 on October 14, and Nancy I'einado,who wasabsent both October 12 and 13, was excluded from Plant No.2 on October 14. CALIFORNIA WALNUT GROWERS ASSOCIATION509ployment.The two employees who were excluded from the plants onOctober 4 were refused admission by the doormen on the ground thatthey were not members of the Employees Association.We find that the eight employees named in the complaint wereexcluded from the plants by the respondent on October 13 and 14,1937, because they refused to join the Employees Association.Wefind that by this action the respondent discriminated in regard totheir hire and tenure of employment, discouraged membership intheWalnut Workers Union, and encouraged membership in the Em-ployees Association thereby interfering with, coercing, and restrain-ing its employees in the exercise of rights guaranteed in Section 7of the Act.2.The events of March 1938On March 14, 1938, during the course of the hearing, the respond-ent, theWalnut Workers Union, and the Employees Associationentered into a stipulation providing,inter alia,for the reinstate-ment of the eight employees named above and for an election bysecret ballot to determine the bargaining agent of the employees.Although it was agreed that the stipulation would become effectiveonly upon the Board's approval, the respondent reinstated seven ofthe eight employees without waiting for the Board's action on thestipulation.20The seven who returned to the plant were not made welcome.They were immediately made to feel the hostility not only of fellowemployee members of the Employees Association but of those su-pervisors who had formerly been such zealous solicitors for thisorganization.A supervisor informed Alice Stupin that if the WalnutWorkers Union won the election for bargaining agent, scheduled forMarch 21, the respondent would close the plant and all the employeeswould be out of employment.An enthusiastic member of the Em-ployees Association threatened to "beat her up."The Board refused to approve the proposed stipulation and onMarch 21 so informed the respondent and the two unions.On theevening of March 21 a supervisor of the respondent remarked in thehearing of a number of girls that "the girls [the 7 employees rein-stated] are going to have the surprise of their lives tomorrow morn-ing.They are going down for a downfall." This announcement,frightened Stupin and her six companions, and they met the nextmorning before work and proceeded to the plant in a group. As theyapproached the plant they were confronted by approximately 4020 The eighth,Angela Cobas,whom the respondent believed to be physically unable towork was advised not to apply for reinstatement at that time. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, members of the Employees Association, who met themat the foot of the ramp which led into the building and barred theirfurther progress.Ten employees who were members of both unionsbut who sympathized with the Walnut Workers Union appeared atthe top of the ramp and prepared to aid them. The supervisor whohad announced a "surprise" for the reinstated employees on the pre-ceding evening joined the ranks of the Employees Association mem-bers and a fight ensued during which the Employees Associationmembers attempted to push the members of the Walnut WorkersUnion off the ramp and forced the seven reinstated employees towithdraw from the plant property.A member of the Walnut Work-ersUnion was injured.Certain of the respondent's officers andsupervisory employees, including Cowan and Stevens, watched thefray from the windows of the plant without making any effort what-ever to stop it.The respondent's attorney was requested by theattorney for the Board to summon the police to restore order.Herefused to do so.The respondent contended both at the time of the skirmish and atthe time of the hearing that the disorder was a direct consequence ofthe Board's disapproval of the stipulation of March 14 pursuant tothe terms of which the members of the Walnut Workers were rein-stated and that it was a. consequence for which the Board was aloneresponsible.We find this contention to be without merit.The re-spondent exercised control over its plant and over the conduct of itsemployees while in it. It was under the affirmative duty to insuretheir safety.By failing and refusing to perform this duty and bypermitting at least one of its supervisors to take part in the skirmishon the side of the Employees Association, it allied itself with thatorganization and encouraged the forcible ejection from the propertyof members of a rival organization.21The respondent did not discipline either the supervisor or the em-ployees who left their work without permission to take part in theskirmish.The employee leader in the assault was shortly promotedto the position of supervisor.Although the record does not supportthe inference that this promotion was a reward for such leadership,it convinces us that the respondent condoned the leader's action.On the following day, March 23, the respondent sent letters to theeight 22 employees named in the complaint that they should notreport for work any more. The reason given them for this orderwas the fact that the election provided for in the stipulation of March14 had not been held as scheduled.However, in view of our finding$' SeeMatter of General Motors Corporation and Delco-Remy CorporationandInterna-tionalUnion United Automobileworkersof America,Local 146,14 N. L. R. B. 113;Matter of GeneralShoeCorporationandGeorgia Federation of Labor, 5N.L. R. B. 1005,1016.22 Five of these letters were delivered. CALIFORNIA WALNUT GROWERS ASSOCIATION511that the exclusion of these employees in October 1937 was an unfairlabor practice,we find thattheyretained their employee status.Thisstatus was not affectedby theparties' failure to act in accordancewith the terms of the stipulation.We find that by permitting its employees forcibly to eject the sevenemployeeswhom it hadreinstated,and thereafter terminating theiremployment,the respondent discriminated in regard to the hire andtenure of employment,discouraged membership in the Walnut Work-ersUnion,and encouraged membership in the Employees Associa-tion.Thereby, andby the actions and statements of its supervisorsabove setforth, therespondent interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed them inSection7 of the Act.As regards the seven employees in question,their reinstatementconstituted a brief interruption in the respondent's discriminatoryrefusal to employ them.Its discrimination against Cobas,however,was uninterrupted.Prior to or at the time of their exclusionfromthe plants in Octo-ber the weekly earnings of the eight employees, who,with the ex-ception of Angela Cobas, were working on a piece-rate basis, wereas follows:LucilleKing $17;Eva Dzida$23; Pauline Metkovich$23; Alice Stupin $24 to $27;Sara Rivera $16to $17;Helen Met-kovich $23 to $25; Angela Cobas $16;Nancy Peinado $18.At thetime of the hearing, none of these employees had obtained employ-ment elsewhere.Angela Cobas, although physically able to workat the time of the discrimination against her in October 1937, wasphysically unable to work because of pregnancy for an undeterminedperiod between October 1937 and May 16, 1938.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI. THE REMEDYHaving found that the, respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging in such practices.We shall further order it to take certainaffirmative action which we believe necessary to effectuate the policiesof the Act. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the respondent sponsored the formation of theEmployees Association, interfered with its administration, and con-tributed support to it.By reason of the respondent's acts, theEmployees Association cannot serve as the freely chosenrepresent-ative of the employees. In order to remedy the respondent's unfairlabor practices we shall require the respondent to withdraw allrecognition from the Employees Association and completely dis-establish it as the bargaining representative of any of its employees.We shall further order the respondent not to give effect to its con-tract of October 4, 1937, with the Employees Association, or to anyextension, modification, or renewal thereof.We have found that the respondent discriminatorily dischargedLucilleKing,HelenMetkovich,Eva Dzida, Pauline Metkovich,Sara Rivera, and Alice Stupin on October 13, 1937, that it discrimi-natorily discharged Nancy Peinado and Angela Cobas on October14, 1937, and that it again discriminatorily discharged Lucille King,Helen Metkovich, Eva Dzida, Pauline Metkovich,SaraRivera, AliceStupin, and Nancy Peinado after brief reinstatement in March 1938.We shall order the respondent to offer to the eight above-named in-dividuals, immediate and full reinstatement to their former or sub-stantially equivalent' positions, without prejudice to their seniorityand other rights and privileges, and to make them whole for anyloss of pay they have suffered by reason of the discriminationagainstthem by payment to them ofa sumof money equal to the amounteach would normally have earned 23 from the date of the respondent'sdiscrimination against them in October 1937 to the date of its offerof reinstatement pursuant to the terms of our order, less the netearnings 24 of each during said period.VII.THE QUESTIONCONCERNING REPRESENTATIONOn September 21, 1937, representatives of the Walnut WorkersUnion claimed that it represented a majority of the employees in therespondent's shelling plants and requested that the respondent recog-nize it as bargaining representative for its members.The respond-23The period of Cobas' disability shall be excluded in computing the amount Cobas wouldnormallyhaveearned, and her earnings elsewhere,if any, during the period of her dis-ability shall be excluded from the computation of her "net earnings"as herein defined.(See footnote 24infra.)24By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge or refusal of employment and the consequent necessity of his seeking employ-ment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood ofCarpenters and Joiners of America,Lumber and SawmillWorkersUnion, Local 2590, 8N. L. R. B. 440.Monies receivedforwork performed upon Federal, State, county, mu-nicipal,or other work-relief projects are not considered as earnings,but as provided belowin the Order,shall be deducted from the sum due the employee,and the amount thereofshall be paid over to the appropriatefiscal agencyof the Federal,State,county, municipal,or other government or governments which supplied the funds for said work-relief projects. CALIFORNIA WALNUT GROWERS ASSOCIATION513ent refused this request and on September 22, 1937, announced that ithad recognized the Employees Association as the exclusive collectivebargaining representative of all its employees. In its petition theWalnut Workers Union again claimed to represent the majority ofthe respondent's employees.At the hearing the respondent contestedthe claims of the Walnut Workers Union.We find that a question has arisen concerning the representationof employees of the respondent.VIII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IX. THE APPROPRIATE UNITIn its petition the Walnut Workers Union alleged as an appro-priate bargaining unit "production and plant employees in two LosAngeles plants-about 1200."At the hearing the attorney for theWalnut Workers Union amended the petition by interlineation toexclude from the unit originally requested all male employees andall supervisory, clerical, and office employees.The respondent, inits brief, states that it conceives the appropriate unit to consist ofall shelling plant employees except the superintendent and six fore-men.Since we have found the Employees Association to be com-pany dominated and have ordered that it be disestablished, we shallnot consider its contentions concerning the appropriate unit.The activities of the respondent represent successive steps in thecontinuous operations of shelling walnuts for market.These stepsare comparatively few in number and highly interdependent.A ces-sation of operations in one of the respondent's departments wouldquickly result in the cessation of operations in other departments.The policies of the respondent are administered in both plants bya single individual, a superintendent having jurisdiction over theemployees of all departments.A community of interest exists notonly among the employees of various departments in the same plantbut also, by reason of frequent transfers of employees from one plantto another, between the employees of the two plants.Under thesecircumstances, a bargaining unit comprising the employees of bothshelling plants,25 will best effectuate the policies of the Act.2eThe bag-printing plant, located on the seventh floor of one of the shelling-plant build-ings,is not a part of the shelling plant. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Walnut Workers Union requests the exclusion from the unitof all male employees on the ground that they are ineligible for mem-bership in its organization.However, in view of the fact that theWalnut Workers Union apparently desires the inclusion of femaleemployees, such as laundry workers, who are likewise ineligible tomembership in the organization, we find the reasoning of the Unionin this respect unacceptable.The entire personnel of the crackingdepartment, and one-third of the packing-department employees aremen.We consider them to be production employees and shall includethem in the unit.Approximately 65 plant employees, including thejanitor, office boy, watchmen, and handlers are men.They have notrequested a separate unit and their exclusion would leave them with-out collective bargaining representation.Their sex affords no validbasis for their exclusion.We shall include them in the unit.The Walnut Workers Union further requests the exclusion from theunit of supervisory, clerical, and office workers. In accordance withour usual practice, we shall exclude such employees from the unit.We have found that the so-called "supervisors" or "foreladies" aresupervisory employees and shall accordingly exclude them.The Wal-nut Workers Union contends that checkers and shell girls frequentlyperform the work and exercise the duties of supervisors and shouldbe excluded from the unit as supervisory employees. It appears fromthe record that one checker is assigned to each pickers' table.Although less experienced, she has substantially the same duties andthe same power to initiate disciplinary action as the foreladies, whomwe have found to be supervisory employees.We shall excludecheckers from the unit.The shell girls are required to collect andexamine the shells discarded by the pickers, in order that they maysave any edible nut meats still adhering to them.There is no evi-dence that the shell girls at any time assume the responsibility ofthe supervisors for the discipline or for the general welfare of theirtables.Qualifications for employment for pickers, graders, and shellgirls are the same.We are of the opinion that the shell girls are notsupervisors.We shall include them in the unit.We find that the employees of the respondent at its Los AngelesShelling Plants Nos. 1 and 2, excluding supervisory, clerical, andoffice employees, constitute a unit appropriate for the purpose ofcollective bargaining, and that said unit will insure to employeesof the respondent the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.X. THE DETERMINATION OF REPRESENTATIVESAt the time of the hearing, the respondent employed approximately1200 employees in the unit which we have found to be appropriate. CALIFORNIA WALNUT GROWERS ASSOCIATION515The Walnut Workers Union and the Employees Association sub-mitted evidence in support of their respective claims of representa-tion.Since we have found the Employees Association to be companydominated and shall order that the respondent disestablish it, weneed not consider the proof offered by it.The nature and extent ofthe proof offered by the Walnut Workers Union is such, however,that the question concerning representation which has arisen can bestbe resolved by an election by secret ballot.The name of the Em-ployees Association will not be placed upon the ballot.Since therespondent has, by engaging in various unfair labor practices, inter-fered with the exercise by its employees of the rights guaranteedthem by the Act, we shall not now set the date for the election.Weshall hold the election, however, upon receipt of information from theRegional Director that the circumstances permit a free choice ofrepresentatives unaffected by the respondent's unlawful acts.Weshall, at the time we specify the date on which the election is to beheld, also specify the date on the basis of which eligibility to vote inthe election shall be determined.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Walnut Workers Union, Local 92 of United Cannery, Agricul-tural, Packing and Allied Workers of America and California Wal-nut Growers Employees Association are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of the California Walnut Growers Employees Association andby contributing support thereto, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Lucille King, Helen Metkovich, Eva Dzida, Pauline Metko-vich, Sara Rivera, Alice Stupin, Nancy Peinado, and Angela Cobas,thereby discouraging membership in the Walnut Workers Union,Local 92, and encouraging membership in the California WalnutGrowers Employees Association, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section8 (3) of the Act.4.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act. 516DECISIONSOF NATIONAL LABORRELATIONS BOARD6.A question affecting commerce has arisen concerning the repre-sentation of employees of California Walnut Growers Association,Los Angeles, California, within the meaning of Section 9 (c) and ofSection 2 (6) and (7) of the Act.7.The employees of the respondent at its Los Angeles ShellingPlants Nos. 1 and 2, excluding supervisory, clerical, and office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,California Walnut Growers Association, Los Angeles, California, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating, interfering with the administra-tion of, or contributing support to California Walnut Growers Em-ployees Association or any other labor organization of its employees;(b)Discouraging membership in Walnut Workers Union, Local92 of Cannery, Agricultural, Packing and Allied Workers of Amer-ica, or encouraging membership in California Walnut Growers Em-ployees Association or discouraging or encouraging membership inany other labor organization of its employees, by discriminating inregard to hire and tenure of employment or any term or condition ofemployment;(c)Giving effect to its contract of October 4, 1937, with the Cali-forniaWalnut Growers Employees Association, or to any extension,modification, or renewal thereof;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from California Walnut Growersfor the purpose of dealing with it in respect to grievances, labor dis-putes, wages, rates of pay, hours of employment, and other conditionsof employment, and completely disestablish said organization as suchrepresentative; CALIFORNIA WALNUT GROWERS ASSOCIATION517(b)Offer to Lucille King, Helen Metkovich, Eva Dzida, PaulineMetkovich, Sara Rivera, Alice Stupin, Nancy Peinado, and AngelaCobas, and to each of them, immediate and full reinstatement totheir former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges; and make-themwhole for any loss of pay they may have suffered by reason of therespondent's discrimination against them by payment to each of themof a sum of money equal to that which she would normally haveearned as wages from the date of the respondent's discriminationagainst her in October 1937 26 to the date of the respondent's offerof reinstatement pursuant to this Order, less her net earnings 27during said period, deducting, however, from the amount otherwisedue each of saidt employees monies received by such employees duringsaid period for work performed upon Federal, State, county, munici-pal, and other work-relief projects and paying over the amount sodeducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said relief projects;(c)Post immediately, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices in con-spicuous places throughout the plants stating that the respondent willcease and desist in the manner set forth in 1 (a), (b), (c), and (d),that it will take the affirmative action set forth in 2 (a) and (b) ofthis Order; and that the respondent's employees are free to becomeand remain members of the Walnut Workers Union, Local 92 of UnitedCannery, Agricultural, Packing and Allied Workers of America andthat the respondent will not discriminate against any employee be-cause of membership in that organization;(d)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by' Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining26 October13, 1937, inthe case of Lucille King,Helen Metkovich, Eva Dzida, PaulineMetkovich,Sara Rivera,and Alice Stupin;.October 14, 1937, in the case of Angela Cobasand Nancy Peinado.27 See footnote 24, supra. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith California Walnut Growers Association, Los Angeles, Califor-nia, an election by secret ballot shall be conducted within such timeas the Board shall hereafter direct, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in Los Angeles Shelling Plants Nos. 1 and 2employed by said company during a pay-roll period which we shallin the future specify, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were temporarily laid off, but excluding ' supervisory,clerical, and office employees, to determine whether or not they desireto be represented by Walnut Workers Union, Local 92 of United Can-nery, Agricultural, Packing and Allied Workers of America for thepurposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe aboveDecision,Order, and Direction of Election.